IN THE SUPREME COURT OF THE STATE OF DELAWARE

TRISHA MONCRIEF MOSES, LINDA J.     §    No. 192, 2014
BALDWIN, KENDALL S. MONCRIEF        §
and ESTATE OF TREVOR R.             §    Court Below:
MONCRIEF, by and through its        §
Administratrix, TRISHA MONCRIEF     §    Superior Court of the
MOSES,                              §    State of Delaware, in and
                                    §    for Kent County
             Plaintiffs below,      §
             Appellants,            §    C. A. No. K13C-04-045 RBY
      v.                            §
                                    §    CONSOLIDATED
NATIONWIDE MUTUAL FIRE              §
INSURANCE COMPANY, a foreign        §
corporation, as insurer for         §
RAYMOND JOEY GLAESER,               §
                                    §
             Defendant below,       §
             Appellee.              §
__________________________________________________________________
RAYMOND WARD, JR.,                  §
RAYSHAUN WARD, SHAWNA               §    C. A. No. K13C-05-036 RBY
WARD, RAYKEEM WARD and              §
PATRICIA WARD,                      §
                                    §
             Plaintiffs below,      §
             Appellants,            §
                                    §
      v.                            §
                                    §
NATIONWIDE MUTUAL FIRE              §
INSURANCE COMPANY, a foreign        §
corporation, as insurer for         §
RAYMOND JOEY GLAESER,               §
                                    §
             Defendant below,       §
             Appellee.              §
                                 Submitted: September 24, 2014
                                  Decided: September 25, 2014
Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                         ORDER

       This 25th day of September 2014, upon consideration of the parties’ briefs

and the record below, it appears to the Court that:

       1.     The Appellants, family members of the deceased homicide victims,

Trevor R. Moncrief and Raymond S. Ward, Sr. (the “victims”), appeal the Superior

Court’s grant of summary judgment. The Superior Court held that recovery by

Appellants under an automobile insurance policy issued by Nationwide Mutual

Fire Insurance Company (“Nationwide”) on a Dodge Durango (the “insured

vehicle”) driven by Raymond Joey Glaeser (“Glaeser”) was not proper.1

Appellants sought coverage under Nationwide’s automobile insurance policy for a

judgment entered against Glaeser in two coverage matters that were consolidated.2




1
  The insured vehicle was owned by Raymond Henry Glaeser’s business “Sparkle Pools.”
Glaeser is the son of Raymond Henry Glaeser. Glaeser worked for his father and had permission
to use the insured vehicle.
2
  The Superior Court entered a default judgment in favor of the Appellants in Estate of Trevor
Moncrief et al. v. Glaeser et al., No. 08C-06-014 DI 219 (Del. Super. Ct. Dec. 9, 2010) and
Estate of Trevor Moncrief et al. v. Glaeser et al., No. 08C-06-014 DI 220 (Del. Super. Ct. Dec.
15, 2010). Damages were assessed against Randi Hamilton and Glaeser, jointly and severally, in
the amount of $750,000 in each case. Appellants filed the underlying litigation as judgment
creditors of Glaeser seeking liability coverage under Nationwide’s policy on the insured vehicle.

                                               2
The Superior Court found that, under Maryland law,3 the causal nexus between the

insured vehicle’s use and the Appellants’ injuries was too attenuated to trigger

coverage under the policy. We agree and affirm.

         2.      The victims were shot and killed during the late evening of June 5,

2006 or the early morning of June 6, 2006. David Hamilton and Justin Erskine

transported the victims’ bodies in a Toyota Tundra to a home in Camden,

Delaware, where Glaeser was residing. Glaeser agreed to help dispose of the

victims’ bodies at his family’s home in Maryland. Hamilton and Erskine then

transported the victims’ bodies, in their Toyota Tundra, to Glaeser’s family

property. Glaeser drove separately in the insured vehicle.

         3.      This Court reviews a trial court’s grant of summary judgment de novo,

both as to the facts and the law, in order to determine whether the undisputed facts

entitle the movant to judgment as a matter of law.4 We examine the record “to

determine whether, after viewing the facts in the light most favorable to the

nonmoving party, the moving party has demonstrated that no material issues of fact

are in dispute and it is entitled to judgment as a matter of law.”5




3
  The parties agree that Maryland law applies. The insurance policy was issued in Maryland; the
insured vehicle was registered in Maryland; and the tortious activity took place in both Delaware
and Maryland. See State Farm Mut. Auto. Ins. Co. v. Patterson, 7 A.3d 454 (Del. 2010).
4
    DaBaldo v. URS Energy & Constr., 85 A.3d 73, 77 (Del. 2014).
5
    Id. (quoting United Vanguard Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997)).

                                                 3
          4.       State Farm Auto. Ins. Co. v. DeHaan6 provides the legal framework

for our resolution of this case. In DeHaan, the Court of Appeals of Maryland

stated that for coverage to be triggered there must be “a direct causal relationship

between the injury and the actual use of the vehicle.”7 A direct causal relationship

requires “the active participation of the vehicle of the perpetrator or tortfeasor” in

the events that caused the injury.8 For example, in Harris v. Nationwide Mut. Ins.

Co.,9 the plaintiff was injured when the perpetrator reached out of a vehicle’s

window and grabbed the plaintiff’s purse, dragging her for fifteen feet.10 The

Court of Special Appeals of Maryland found that a direct causal relationship

existed because the plaintiff’s injuries arose directly from the assailant’s use of the

vehicle.11 In Frazier v. Unsatisfied Claim and Judgment Fund Bd.,12 the plaintiffs

were injured when the perpetrator threw a lit firecracker from his vehicle into the

plaintiffs’ vehicle, causing it to crash.13 The Court of Appeals of Maryland held


6
    900 A.2d 208 (Md. 2006).
7
  Id. at 225. The Court of Appeals of Maryland determined that whether an injury is covered
under the automobile insurance policy may turn on “whether the use of an automobile is directly
or merely incidentally causally connected with the injury, even though the automobile itself may
not have proximately caused the injury.” Id. at 218 (quoting Frazier v. Unsatisfied Claim and
Judgment Fund Bd., 277 A.2d 57, 59 (Md. 1971)).
8
    Id. at 221.
9
    699 A.2d 447 (Md. Ct. Spec. App. 1997).
10
     Id. at 448-49.
11
     Id. at 455.
12
     277 A.2d 57 (Md. 1971).
13
     Id. at 58.
                                               4
that a direct causal relationship was present because the plaintiffs’ injuries arose

out of the use of the perpetrator’s vehicle.14

           5.        A direct causal relationship does not exist where the use of the vehicle

is only incidentally related to the plaintiff’s injuries. In Wright v. Allstate Ins.

Co.,15 the perpetrator drove to an intersection, waited for the victims to appear,

exited his vehicle, and shot the victims.16 The wounded victim in the passenger

seat attempted to drive as the driver was unconscious. The car went off the road

and struck a tree causing the victims to suffer additional injuries.17 The victims

filed suit claiming that they were entitled to uninsured motorist coverage under the

insurance policy on their vehicle for the injuries caused by the perpetrator’s use of

his uninsured vehicle in the shootings.18             The    Court of Special Appeals of

Maryland determined there was no direct causal relationship between the

perpetrator’s use of his vehicle and the victims’ injuries because “the use of the car

was incidental to the attempt to kill [the victims].”19 The court noted that “[t]he




14
     Id. at 59-60.
15
     740 A.2d 50 (Md. Ct. Spec. App. 1999).
16
     Id. at 50-51.
17
     Id. at 51.
18
     Id.
19
     Id. at 52.
                                                 5
[victims] were injured because [the perpetrator] shot them, not because he was

using a car.”20

           6.   This matter is analogous to Wright and distinguishable from Harris

and Frazier. As in Wright, the insured vehicle here incidentally provided for

Glaeser’s transportation to and from the crime scene. Thus, the present case is

distinguishable from Harris and Frazier, because here, there is only an incidental

connection between the use of the insured vehicle and the injuries Appellants

suffered. Accordingly, the appeal is without merit and we affirm.

           NOW, THEREFORE, IT IS ORDERED that the judgment of Superior Court

is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                                     Justice




20
     Id.

                                          6